Exhibit 10.1

LOGO [g66103img1.jpg]

2000 STOCK BONUS PLAN

As amended through June 14, 2006

1. PURPOSE.

The purpose of the Plan is to promote the interests of Ampex Corporation, a
Delaware corporation (the “Corporation”), by providing eligible individuals with
the opportunity to acquire, through stock bonus or direct stock purchase, a
proprietary interest, or otherwise increase their existing proprietary interest,
in the Corporation, as an incentive for them to perform services for the benefit
of the Corporation (or any Parent or Subsidiary as defined below).

2. DEFINITIONS.

For purposes of the Plan:

2.1 “Board” shall mean the Corporation’s Board of Directors.

2.2 “Change in Capitalization” shall mean any increase or reduction in the
number of outstanding shares of Common Stock, or any change (including, but not
limited to, a change in par value) in the shares of Common Stock or exchange of
shares of Common Stock for a different number or kind of shares or other
securities of the Corporation, by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants or rights or debentures, stock dividend, stock split or
reverse stock split, cash dividend, property dividend, combination or exchange
of shares, repurchase of shares, change in corporate structure or otherwise.

2.3 “Change of Control” shall mean a change in ownership or control of the
Corporation effected through any of the following:

(a) a merger, consolidation or reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction

(b) any stockholder-approved sale or other transfer of all or substantially all
the Corporation’s assets as an entirety;

(c) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that as of the Plan Effective
Date, directly or indirectly controls, is controlled by or is under common
control with, the Corporation), of beneficial ownership (within the meaning of
Rule 13d-3 under the 1934 Act) of securities possessing more than fifty (50%) of
the total combined voting power of the Corporation’s outstanding voting
securities pursuant to a tender or exchange offer or otherwise; or

 

Page 1 of 9



--------------------------------------------------------------------------------

(d) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean a committee as described in Section 3.1 hereof,
consisting of at least two (2) nonemployee directors (within the meaning of Rule
16b-3 under the 1934 Act) of the Corporation appointed by the Board to
administer the Plan and to perform the functions set forth herein.

2.6 “Common Stock” shall mean the Corporation’s Class A Common Stock, par value
$0.01 per share.

2.7 “Corporation” shall have the meaning set forth in Section 1 hereof.

2.8 “Eligible Individual” shall mean any of the following who provide services
to the Corporation (or any Parent or Subsidiary), and who are designated by the
Committee, in its sole discretion, as eligible to receive Stock Awards under the
Plan, subject to the conditions set forth herein: (i) officers (including
officers who serve as directors), (ii) employees, (iii) non-employee directors,
or (iv) consultants or advisors, provided that with respect to such consultants
or advisors (x) they are natural persons, (y) they provide bona fide services to
the Corporation (or such Parent or Subsidiary) and (z) the services for which a
Stock Award is made hereunder are not in connection with the offer or sale of
securities in a capital-raising transaction, and do not directly or indirectly
promote or maintain a market for the Corporation’s securities.

2.9 “Fair Market Value” on any date shall mean the closing price of the Common
Stock on the last trading day immediately prior to such date on the principal
national securities exchange on which such Common Stock is listed or admitted to
trading, or, if such Common Stock is not so listed or admitted to trading, the
arithmetic mean of the per share closing bid price and per share closing asked
price of the Common Stock on the last trading day immediately prior to such date
as quoted on the National Association of Securities Dealers Automated Quotation
System or such other market in which such prices are regularly quoted, or, if
there have been no published bid or asked quotations with respect to the Common
Stock on such date, the Fair Market Value shall be the value established by the
Board in good faith and in compliance with the requirements of Section 409A of
the Code.

2.10 “Grantee” shall mean a person to whom a Stock Award has been granted under
the Plan.

2.11 “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

Page 2 of 9



--------------------------------------------------------------------------------

2.12 “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation if each of the
corporations other than the Corporation owns stock possessing 50% or more of the
combined voting power of all classes of stock in one of the other corporations
in such chain. The Committee shall have authority, at its discretion, to
determine that an unincorporated entity which holds, directly or indirectly, at
least a 50% voting interest in one of the other corporation in the chain, shall
be treated as a corporation for purposes of this definition.

2.13 “Plan” shall mean the Corporation’s 2000 Stock Bonus Plan.

2.14 “Plan Effective Date” shall mean June 9 2000, the date on which the Plan
was approved by the affirmative vote of the holders of a majority of the
securities of the Corporation present, or represented by proxy, and entitled to
vote at a meeting of stockholders duly held in accordance with the applicable
laws of the State of Delaware.

2.15 “Stock Award” shall mean shares of Common Stock or rights to acquire shares
of Common Stock awarded to an Eligible Individual pursuant to Section 5 hereof.

2.16 “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Corporation if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in such chain. The Committee shall have authority, at its
discretion, to determine that an unincorporated entity in which the Corporation
holds, directly or indirectly, at least a 50% voting interest, shall be treated
as a corporation for purposes of this definition.

2.17 “Withholding Taxes” shall mean the Federal, state and local income and
employment withholding tax liabilities and any other tax which the Corporation
is required by any law or regulation of any governmental authority to withhold
in connection with the shares of Common Stock granted hereunder.

3. ADMINISTRATION.

3.1 The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. A quorum shall consist of not less
than two (2) members of the Committee and a majority of a quorum may authorize
any action. Any decision or determination reduced to writing and signed by a
majority of all of the members of the Committee shall be as fully effective as
if made by a majority vote at a meeting duly called and held. Each member of the
Committee shall be a nonemployee director within the meaning of Rule 16b-3
promulgated under the 1934 Act. Such Committee members shall also be “outside
directors” within the meaning of Section 162(m)(4)(C) of the Code and the
regulations thereunder. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to this Plan or any transaction hereunder, except for liability arising
from his or her own willful misfeasance, gross negligence or reckless disregard
of his or her duties. The Corporation hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with

 

Page 3 of 9



--------------------------------------------------------------------------------

defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering this Plan or in authorizing or
denying authorization to any transaction hereunder.

3.2 Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time to select, upon recommendation by the
Corporation’s management, those Eligible Individuals to whom Stock Awards shall
be granted under the Plan and to determine the number of shares of Common Stock
to be granted pursuant to each Stock Award, the consideration therefor, and the
terms and conditions of each Stock Award, including the restrictions,
performance criteria or vesting schedule, if any, relating to such shares of
Common Stock; PROVIDED, HOWEVER, that: (i) the Committee shall have the power to
fix the purchase price per share of Common Stock subject to direct stock
purchase, which may not be less than the Fair Market Value per share at the date
of issuance; and (ii) any Stock Award to be granted as a bonus, rather than
pursuant to a direct stock purchase, shall not be valued by the Committee at
less than Fair Market Value. The purchase price for shares of Common Stock sold
to a Grantee shall be payable by or on behalf of such Grantee to the Corporation
in cash or by check.

3.3 Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:

(a) to construe and interpret the Plan and the Stock Awards granted hereunder
and to establish, amend and revoke rules and regulations for the administration
of the Plan, including, but not limited to, correcting any defect or supplying
any omission, or reconciling any inconsistency in the Plan, in the manner and to
the extent it shall deem necessary or advisable to make the Plan fully effective
and comply with applicable law, including Rule 16b- 3 under the Exchange Act and
the Code, to the extent applicable. All decisions and determinations by the
Committee in the exercise of this power shall be final, binding and conclusive
upon the Corporation, its Parent and Subsidiaries and Grantees, and all other
persons having any interest therein;

(b) to determine the duration and purposes for leaves of absence which may be
granted to a Grantee on an individual basis without constituting a termination
of service for purposes of the Plan;

(c) to amend, modify or cancel any outstanding Stock Award with the consent of
the Grantee, or to accelerate the vesting of any Stock Award or waive the
Grantee’s obligations to surrender shares or the Corporation’s repurchase rights
with respect to any Stock Award;4

(d) to exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan;

(e) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Corporation with
respect to the Plan; and

 

Page 4 of 9



--------------------------------------------------------------------------------

(f) to provide for the limited transferability of Stock Awards to certain family
members, family trusts or family partnerships of Grantees.

4. STOCK SUBJECT TO THE PLAN.

4.1 The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The maximum number of shares of Common Stock initially reserved
for issuance over the term of the Plan shall not exceed 125,000 (as adjusted).

4.2 Except for a person who prior to the time of grant of a Stock Award has not
been an Eligible Individual, no one person participating in the Plan may receive
Stock Awards for more than 12,500 shares of Common Stock in the aggregate per
calendar year, beginning with the 2000 calendar year.

4.3 Upon the granting of a Stock Award, the number of shares of Common Stock
available under Section 4.1 hereof for the granting of further Stock Awards
shall be reduced by the number of shares of Common Stock in respect of which the
Stock Award is granted. Unvested shares issued under the Plan and subsequently
surrendered to the Corporation, or repurchased by the Corporation at the
original issue price paid per share pursuant to the Corporation’s repurchase
rights under the Plan, shall be added back to the number of shares of Common
Stock reserved for issuance under the Plan and accordingly be available for
re-issuance under the Plan.

4.4 In the event of a Change in Capitalization, the Committee shall, in its sole
discretion, conclusively determine the appropriate adjustments, if any, to the
maximum number and class of shares of Common Stock or other stock or securities
with respect to which Stock Awards may be granted under the Plan. The
adjustments, if any, determined by the Committee shall be binding and
conclusive.

5. STOCK AWARDS.

5.1 The Committee may grant Stock Awards to Eligible Individuals. Subject to
Section 3.2 above, Stock Awards may be granted (i) as a bonus for past services
rendered to the Corporation (or any Parent or Subsidiary), (ii) as an incentive
for future services to be rendered to the Corporation (or any Parent or
Subsidiary), or (iii) as an inducement for the recipient’s entering into an
employment or consulting agreement with the Corporation (or any Parent or
Subsidiary).

5.2 Subject to Section 3.2 above, the Committee may issue shares of Common Stock
in fulfillment of Stock Awards which are fully and immediately vested upon
grant, or which are to vest in one or more installments over the Grantee’s
period of service or earlier upon attainment of designated performance goals
established by the Committee, and may grant Stock Awards that provide for future
issuance of a specified number of shares of Common Stock upon the attainment of
service requirements or earlier upon attainment of one or more performance goals
established by the Committee.

 

Page 5 of 9



--------------------------------------------------------------------------------

5.3 Upon the issuance of shares of Common Stock in fulfillment of a Stock Award,
whether or not the Grantee’s interest in the shares shall have fully vested at
the time of issuance, the Grantee shall have all of the rights of a stockholder
with respect to the shares issued, including the right to vote the shares and to
receive all dividends or other distributions paid or made with respect to such
shares, subject, however, to the Grantee’s obligations to surrender, and the
Corporation’s rights to repurchase, unvested shares pursuant to this Plan and to
any restrictions on transferability established by the Committee with respect to
such shares at the time of grant. No Stock Award granted under this Plan that is
subject to any Grantee’s obligation to surrender shares, the Corporation’s
repurchase rights or any other restrictions pursuant to this Plan or any Stock
Award may be transferred by a Grantee, except by will or the laws of descent and
distribution; PROVIDED, HOWEVER, that any Stock Awards transferred shall remain
subject to all such obligations, rights and restrictions.

5.4 Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Grantee may have the
right to receive with respect to the Grantee’s unvested shares of Common Stock
by reason or any Change in Capitalization shall be issued subject to (i) the
same vesting requirements, if any, applicable to the Grantee’s unvested shares
and (ii) such escrow arrangements as the Committee shall deem appropriate.

5.5 Should the Grantee cease to remain in the service of the Corporation (or any
Parent or Subsidiary) while holding one or more unvested shares of Common Stock,
then those shares shall be immediately surrendered to the Corporation for
cancellation, and the Grantee shall have no further stockholder rights with
respect to those shares. To the extent the surrendered shares were previously
issued to the Grantee for consideration paid in cash or cash equivalent, the
Corporation shall repay to the Grantee the cash consideration paid for the
surrendered shares. Notwithstanding the foregoing or any other provision of this
Plan to the contrary, in the event of any such cessation of service by reason of
death, disability, normal retirement, early retirement with the consent of the
Corporation, termination of employment or consulting services to enter public or
military service with the consent of the Corporation or leave of absence
approved by the Corporation, or in the event of an unforeseeable emergency
(within the meaning of Section 409A of the Code), of a Grantee who holds a Stock
Award with respect to unvested shares that are subject to a Grantee’s
obligations to surrender the shares, the Corporation’s rights to repurchase the
shares, or any restrictions on transfer, the Committee may take any action that
it deems to be equitable under the circumstances or in the best interests of the
Corporation, including without limitation waiving or modifying any limitation,
requirement or restriction with respect to any Stock Award under this Plan.

5.6 Outstanding Stock Awards that provide for future issuance of Common Stock
shall automatically terminate, and no shares of Common Stock shall actually be
issued in fulfilment of those Stock Awards, if the service requirements
established for such Awards are not attained. The Committee, however, shall have
the authority to issue shares of Common Stock in fulfilment of one or more
unattained Stock Awards in its discretion.

5.7 In the event of a Change of Control, the obligations of each Grantee to
surrender unvested shares and the Corporation’s repurchase rights with respect
to such shares shall terminate automatically, and all of such unvested shares
shall immediately vest in full, except to

 

Page 6 of 9



--------------------------------------------------------------------------------

the extent (i) such repurchase rights and the benefit of such obligations are
assigned to the successor corporation (or parent thereof) or otherwise continue
in full force and effect pursuant to the terms of the Change of Control, or
(ii) such accelerated vesting is precluded by other limitations imposed by the
Committee at the time the Stock Award is granted; PROVIDED, HOWEVER, that such
unvested shares shall not vest if and to the extent that (i) such vesting would
cause the disallowance to the Corporation under the “excess parachute payment”
rules under Section 280G of the Code of a deduction with respect to such shares,
or (ii) such Change of Control would not constitute a change in the ownership or
effective control of the Corporation or a change in the ownership of a
substantial portion of the assets of the Corporation (within the meaning of
section 409A of the Code).

5.8 Shares of Common Stock which have been issued but have not yet fully vested
may, in the Committee’s discretion, be held in escrow by the Corporation until
the Grantee’s interest in such shares vests, or may be issued directly to the
Grantee with restrictive legends on the certificates representing the unvested
shares, evidencing the Grantee’s obligations to surrender, and, if applicable,
the Corporation’s right to repurchase those shares pursuant to the Plan.

6. FINANCING.

The payment of all or a portion of the purchase price of shares issued under the
Plan by delivery of a promissory note or other credit instrument shall not be
permitted.

7. TAX WITHHOLDING.

The Corporation’s obligation to deliver shares of Common Stock in connection
with the granting or vesting of a Stock Award under the Plan shall be subject to
the satisfaction of all applicable Federal, state and local income and
employment tax withholding requirements. If a Grantee is to experience a taxable
event in connection with any Stock Award under the Plan, the Grantee must make
arrangements satisfactory to the Corporation to provide for the timely payment
of all applicable Withholding Taxes upon such taxable event. The Committee may,
in its sole discretion, authorize the Corporation to permit a Grantee to satisfy
the obligation to pay all or a portion of any such Withholding Taxes by having
the Corporation withhold a portion of the shares of Common Stock otherwise
issuable, deliverable or released from escrow to the Grantee having an aggregate
Fair Market Value, on the date of issuance, delivery or release, as applicable,
equal to the amount of such Withholding Taxes designated by the Grantee and
approved by the Committee.

8. EFFECTIVE DATE AND TERM OF THE PLAN.

8.1 The Plan shall become effective immediately upon the Plan Effective Date.

8.2 The Plan shall terminate upon the earliest of (i) the close of business on
June 8, 2010, the day immediately preceding the tenth anniversary of the Plan
Effective Date, or (ii) the date on which all shares of Common Stock available
for issuance under the Plan shall have been issued, and no Stock Award may be
granted thereafter; PROVIDED, HOWEVER, that the Board, in its sole discretion,
may sooner terminate the Plan.

 

Page 7 of 9



--------------------------------------------------------------------------------

9. AMENDMENT OF THE PLAN.

The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
unvested stock issuances at the time outstanding under the Plan unless the
Grantee consents to such amendment or modification. To the extent necessary
under Section 16(b) of the 1934 Act and the rules and regulations promulgated
thereunder or under applicable laws or securities exchange rules, no amendment
to the Plan shall be effective unless approved by the stockholders of the
Corporation in accordance with applicable laws and regulations.

10. REGULATORY APPROVALS.

10.1 The implementation of the Plan and the issuance of any shares of Common
Stock under the Plan shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan and the shares of Common Stock issued pursuant to it.

10.2 No shares of Common Stock or other assets shall be issued or delivered
under the Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any stock exchange on which the Common Stock is then listed for trading.

11. NON-EXCLUSIVITY OF THE PLAN.

The adoption of the Plan by the Board shall not be construed as amending,
modifying, or rescinding any previously approved incentive arrangement, or as
creating any limitations on the power of the Board to adopt such other incentive
arrangement as it may deem desirable, including, without limitation, the
granting of stock awards otherwise than under the Plan.

12. LIMITATION OF LIABILITY.

As illustrative of the limitations of liability of the Corporation, but not
intended to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to be granted a Stock Award other than at the sole
discretion of the Committee;

(b) give any person any rights whatsoever with respect to shares of Common Stock
except as specifically provided in the Plan;

(c) limit in any way the right of the Corporation, or any Parent or Subsidiary,
as the case may be, to terminate the employment of any person at any time; or

 

Page 8 of 9



--------------------------------------------------------------------------------

(d) be evidence of any agreement or understanding, expressed or implied, that
the Corporation, or its parent or subsidiary corporations, as the case may be,
will employ any person at any particular rate of compensation or for any
particular period of time.

13. MULTIPLE AWARDS.

The terms of each Stock Award may differ from other Stock Awards granted under
the Plan at the same time, or at some other time. The Committee may also grant
more than one Stock Award per year to a given Grantee during the term of the
Plan.

14. GOVERNING LAW.

Except as to matters of federal law, this Plan and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of Delaware without giving effect to conflicts of law principles
thereof.

 

Page 9 of 9